Citation Nr: 0531361	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-20 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
knee disability.

2.  Entitlement to service connection for right knee 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel




INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from November 1961 to November 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in January 2003, 
a statement of the case was issued in May 2003, and a 
substantive appeal was received in July 2003.  

This issue of entitlement to service connection for right 
knee disability under a merits analysis is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the appellant if further 
action is required on his part.


FINDINGS OF FACT

1.  Service connection for right knee disability was denied 
by an August 1997 rating decision; a notice of disagreement 
was not received to initiate an appeal from that 
determination.

2.  Certain evidence received since the August 1997 rating 
decision bears directly and substantially upon the issue of 
entitlement to service connection for right knee disability, 
is not cumulative or redundant, and is so significant that it 
must be considered in order to fully decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  The August 1997 rating decision which denied entitlement 
to service connection for right knee disability is final.  38 
U.S.C.A. § 7105(c) (West 2002).

2.  Certain evidence received since the August 1997 rating 
decision denying service connection for right knee disability 
is new and material, and the claim for that benefit has been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen Claim

A claim of service connection for right knee disability was 
denied by the RO in an August 1997 rating decision.  A number 
of other claims were also adjudicated in that determination.  
The veteran was informed of the August 1997 rating decision, 
and he filed a written communication expressing disagreement 
with the rating decision in September 1997.  However, the 
veteran did not specify which issue or issues he was in 
disagreement as required by 38 C.F.R. § 20.201.  The RO wrote 
the veteran, with copy of the letter to his representative, 
requesting the veteran to specify exactly what issue or 
issues he was disagreeing with.  No response was received 
from the veteran.  Under the circumstances, the Board finds 
that the August 1997 rating decision became final.  38 
U.S.C.A. § 7105(c).  

However, applicable law provides that a claim which is the 
subject of a prior final decision may nevertheless be 
reopened if new and material evidence is presented or 
secured. 38 U.S.C.A. § 5108.  New and material evidence is 
defined by regulation. See 38 C.F.R. § 3.156.  The Board 
notes that the provisions of 38 C.F.R. § 3.156(a) were 
amended.  See 66 Fed. Reg. 45620- 45632 (August 29, 2001).  
However, the amended version is only applicable to claims 
filed on or after August 29, 2001.  The change in the 
regulation therefore does not impact the present case as the 
veteran's current attempt to reopen the claim of entitlement 
to service connection for right knee disability was received 
in January 2001.

For purposes of this appeal, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a);  see also Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).

The evidence of record at the time of the August 1997 rating 
decision consisted of a February 1997 VA examination and x-
ray that showed no localizing signs of bone, joint or soft 
tissue abnormality and the impression was a normal appearing 
right knee joint; and private medical records from January 
1990 to January 1997 that were devoid of any complaints of, 
diagnosis of or treatment for right knee disability.  The RO 
denied the claim as there was no evidence of a permanent or 
residual chronic disability.

The evidence added to the record subsequent to the August 
1997 rating decision consists of two VA examinations reports 
done in June 2001 and August 2003.  Significantly, the June 
2001 VA examination includes a diagnosis of internal 
derangement of right knee, possibly early degenerative joint 
disease.  The August 2003 examination includes a diagnosis of 
mild chondromalacia of the patellar as well as an opinion as 
to etiology.  This evidence is new as it was not of record at 
the time of the prior final rating decision and it is 
material as it indicates that the veteran has a current right 
knee disability and gives an opinion as to causation. 

The Board finds that this evidence bears directly and 
substantially upon the claim for service connection for right 
knee disability; is neither cumulative nor redundant; and, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Accordingly, the 
claim of entitlement to service connection for right knee 
disability is reopened.  38 U.S.C.A. § 5108.

The matter of compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA) and implementing regulations will be 
addressed by the Board in a future decision (if necessary) on 
the merits of the veteran's claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for right knee disability 
has been reopened.  The appeal is granted to this extent, 
subject to the directions set forth in the remand section of 
this decision.


REMAND

On a VA Form 9 received in July 2003 and accepted as the 
veteran's substantive appeal, the veteran checked the 
appropriate box to request a Board hearing at the RO.  
However, it appears that the appeal was forwarded to the 
Board without any action on the request for a Board hearing.  
By letter in October 2005, the Board requested clarification 
from the veteran and indicated that if a response was not 
received within 30 days, the Board would proceed accordingly.  
No response has been received.  The Board is thus presented 
with a situation where the July 2003 substantive appeal 
includes an express request for such a hearing, and the 
record does not include any express withdrawal of the hearing 
request.  The Board must therefore assume that the veteran 
still desires a Board hearing.  

Although the Board proceeded with the new and material 
evidence analysis without the veteran being afforded the 
requested hearing, there was no detriment to the veteran 
since the Board's determination under the new and material 
evidence analysis was favorable to the veteran.  However, 
before proceeding with a review under a merits analysis, the 
veteran must be afforded the opportunity to appear at a Board 
hearing as requested.  

Accordingly, the case is hereby REMANDED for the following 
actions:

The veteran should be scheduled for a 
Board hearing at the RO (either live or 
by videoconference as the veteran may 
elect).  After the hearing is conducted, 
or in the event the veteran withdraws his 
hearing request or fails to report for 
the hearing, the case should be returned 
to the Board for appellate review.  

The purpose of this remand is to ensure that the veteran is 
afforded a personal hearing as he has requested. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


